Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (US 20040068019 A1; hereinafter Higuchi) as cited in IDS in view of Kiani et al. (US 10589274 B2, effectively filed on 03-08-2013; hereinafter Kiani).
Regarding claim 1, Higuchi teaches an apparatus for producing emulsion (reads on instantly claimed fluid handling device) (Claim 7; Figures 1-8) comprising:
“means for forming a continuous phase flowing in a microchannel” (reads on instantly claimed sample channel) (Claim 7; Figure 6, first or second continuous phase 24 or 25);
“means for feeding a dispersion phase” (reads on instantly claimed dispersion medium channel) (Claim 7: Figure 6, dispersion phase-feeding channel 27);
“means for feeding a dispersion phase to the continuous phase in such a manner that flows of the continuous phase and the dispersion phase cross each other” (reads on instantly claimed dispersion liquid generation part connected to the claimed sample channel and dispersion medium channel) (Claim 7; Figure 6, junction 26) forming microdroplets (Paragraph 61; Figure 6, microdroplets 29);
a channel connected to the junction configured to carry the droplets and dispersion liquid (interpreted as dispersion liquid channel) (Figure 6, see labeled modified Figure 6 below);

    PNG
    media_image1.png
    317
    446
    media_image1.png
    Greyscale

Modified Figure 6 of Higuchi
However, Higuchi does not teach a dispersion medium collection channel connected to the dispersion liquid channel and configured to collect the dispersion medium from the dispersion liquid flowing through the dispersion liquid channel.
Kiani teaches “set of extraction channels configured to remove continuous phase from the microfluidic channel while not removing droplets” (reads on instantly claimed dispersion medium collection channel) (Claim 1; Figure 4, extraction channels 4102).
Higuchi and Kiani are both considered analogous to the claimed invention because they are in the same field of microencapsulation device. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filing date of the claimed invention to have modified Higuchi by incorporating the extraction channels of Kiani in the fluid handling device of Higuchi to derive a microencapsulation device with flow channel to remove continuous phase fluid from the droplets. Doing so minimizes dispersion of the droplets without damaging the droplets itself (Kiani, Col. 24 Line 59-68).
Regarding claim 2, Higuchi in view of Kiani (hereinafter modified Higuchi) teaches the invention discussed above in claim 1. In addition, Kiani teaches a microfluidic channel (reads on instantly claimed dispersion liquid channel) (see, Col. 4, Lines 50-54; Figure 4, first microfluidic channel 4104) in communication with “relatively smaller channels” (reads on instantly claimed dispersion medium collection channels) (see, Col. 4, Lines 50-54; Figure 4, extraction channels 4102) such that “the immiscible fluid continuous phase in the emulsion moves from the microfluidic channel to a relatively smaller channels, thereby concentrating drop concentration in the remaining emulsion” (reads on instantly claimed prevention of passage of droplet) (see, Col. 4, Lines 50-54).
Regarding claim 3, modified Higuchi teaches the invention discussed above in claim 2. In addition, Kiani teaches a microfluidic channel (reads on instantly claimed dispersion liquid channel) (see, Col. 4, Lines 50-54; Figure 4, first microfluidic channel 4104) in communication with (interpreted as disposed at a connection part) (see, Col. 4, Line 50-52; Figure 4, see modified Figure 4) “relatively smaller channels” (reads on instantly claimed dispersion medium collection channels) (see, Col. 4, Lines 50-54; Figure 4, extraction channels 4102).

    PNG
    media_image2.png
    381
    667
    media_image2.png
    Greyscale

Modified Figure 4 of Kiani
Regarding claim 4, modified Higuchi teaches the invention discussed above in claim 2. In addition, Kiani teaches a microfluidic channel (reads on instantly claimed dispersion liquid channel) (see, Col. 4, Lines 50-54; Figure 4, first microfluidic channel 4104) in communication with “relatively smaller channels” (reads on instantly claimed dispersion medium collection channels; “relatively smaller” interpreted as the width, depth, and/or the diameter of the channels is smaller in measurement) (see Col. 4, Lines 50-54; Figure 4, extraction channels 4102).
Regarding claim 5, modified Higuchi teaches the invention discussed above in claim 1. In addition, Kiani teaches that the extraction channels (claimed narrow portion of dispersion liquid channel) are “smaller than the average diameter of droplets in the microfluidic channel” (see, Col. 19, Lines 30-39).
Regarding claim 6, modified Higuchi teaches the invention discussed above in claim 1. Higuchi teaches microfluidic channels (claimed dispersion medium channel) which are connected to other channels. 
Higuchi does not teach that the dispersion medium channel is “connected by and in communication with the plurality of the dispersion medium collection channels) (Kiana, Col. 20 Lines 25-28; Figure 4, extraction channels 4102). 
Kiani teaches that an outlet of the second microfluidic channel (the outlet reads on instantly claimed dispersion liquid collection part) (Kiani, Col. 21, Line 58 – Col. 22, Line 3; Figure 4, second microfluidic channel 4103 and outlet 4106) wherein the second microfluidic channel is connected to the extraction channels (Figure 4, extraction channels 4102);
Higuchi and Kiani are both considered analogous to the claimed invention because they are in the same field of microencapsulation device. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filing date of the claimed invention to have modified Higuchi by incorporating the extraction channels (and subsequently outlet of the extraction channels) of Kiani in the fluid handling device of Higuchi to derive a microencapsulation device with flow channel to remove continuous phase fluid from the droplets. Doing so minimizes dispersion of the droplets without damaging the droplets itself (Kiani, Col. 24 Line 59-68).
Regarding claim 7, modified Higuchi teaches the invention discussed above in claim 1. Higuchi teaches:
an inlet (interpreted as the sample introduction part) of a continuous-phase-flowing microchannel (reads on instantly claimed sample channel) (Higuchi, Abstract; Figure 1, microchannel 2);
a dispersion-phase feeding port (reads on instantly claimed dispersion medium introduction part) (Higuchi, Abstract, Figure 1, dispersion phase-feeding port 4).
an outlet for dispersion medium flow channel (Higuchi, see modified Figure 6);
However, Higuchi does not teach a dispersion liquid collection part connected to the dispersion liquid channel.
Kiani teaches that an outlet of the second microfluidic channel (the outlet reads on instantly claimed dispersion liquid collection part) (Kiani, Col. 21, Line 58 – Col. 22, Line 3; Figure 4, second microfluidic channel 4103 and outlet 4106) wherein the second microfluidic channel is connected to the extraction channels (Figure 4, extraction channels 4102);
Higuchi and Kiani are both considered analogous to the claimed invention because they are in the same field of microencapsulation device. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filing date of the claimed invention to have modified Higuchi by incorporating the extraction channels (and subsequently outlet of the extraction channels) of Kiani in the fluid handling device of Higuchi to derive a microencapsulation device with flow channel to remove continuous phase fluid from the droplets. Doing so minimizes dispersion of the droplets without damaging the droplets itself (Kiani, Col. 24 Line 59-68).

    PNG
    media_image3.png
    689
    501
    media_image3.png
    Greyscale

Modified Figure 1 and 2 of Higuchi

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY HUANG whose telephone number is (571)272-7690. The examiner can normally be reached Monday to Friday 9:30 to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/MICKEY HUANG/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797